McDERMOTT, Justice,
dissenting.
The statute in question clearly and unambiguously states that constables “may run for and hold any elective office.” 65 P.S. § 410 (emphasis supplied). The Statutory Construction Act1 provides, in relevant part, “[w]hen the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b). It seems to me that the *388majority has gone to great lengths to violate this statutory maxim.
Moreover, since the effect of the majority’s decision is to restrict a right which other citizens normally enjoy, i.e. the right to vie for public office, such a restriction should be imposed grudgingly, and the responsibility rests with the General Assembly to explicitly impose such limitations. The statute at issue here not only fails to explicitly impose such a limitation, the clear language of the statute is to the other extreme.
Consequently, I dissent.
LARSEN, J., joins in this dissenting opinion.

. Act of Dec. 6, 1972, P.L. 1339, No. 290, § 3.